                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1233 PA (AGRx)                                         Date    February 21, 2019
 Title             Janet Mausner v. Telebrands Corp., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Telebrands Corp.
(“Telebrands”). In its Notice of Removal, Telebrands asserts that this Court has jurisdiction over
the action brought against it by plaintiff Janet Mausner (“Plaintiff”) based on the Court’s
diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        To invoke this Court’s diversity jurisdiction, the removing defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). A person is domiciled in the
place he resides with the intent to remain or to which he intends to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A person residing in a given state is
not necessarily domiciled there, and thus is not necessarily a citizen of that state.” Id. The
citizenship of an LLC is the citizenship of its members. See Johnson v. Columbia Props.
Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of
every state of which its owners/members are citizens.”); Marseilles Hydro Power, LLC v.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                   JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-1233 PA (AGRx)                                     Date    February 21, 2019
 Title          Janet Mausner v. Telebrands Corp., et al.

Marseilles Land & Water Co., 299 F.3d 643, 652 (7th Cir. 2002) (“[T]he relevant citizenship [of
an LLC] for diversity purposes is that of the members, not of the company . . . .”). A corporation
is a citizen of any state where it is incorporated and of the state where it has its principal place of
business. 28 U.S.C. § 1332(c); see Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092
(9th Cir. 1990).

       In its Notice of Removal, Telebrands states that, “[t]hrough inadvertent error,” it
previously filed an Answer on behalf of itself and “an incorrect entity not named in Plaintiff’s
[First Amended Complaint].” (Notice of Removal ¶ 4.) That “erroneous” Answer was filed on
behalf of both Telebrands and Bulbhead.com, LLC. Bulbhead.com, LLC, Bulbhead, and Polar
Pooch are named in the caption of both the original Complaint and the First Amended
Complaint, but there are no substantive allegations against them in either pleading. Both the
Complaint and the First Amended Complaint do, however, allege that “Defendants” are
responsible for Plaintiff’s injuries. Other than implying in its Notice of Removal that
Bulbhead.com, LLC, Bulbhead, and Polar Pooch are not “named in” Plaintiff’s First Amended
Complaint, Telebrands’ Notice of Removal does not allege any information about the citizenship
of Bulbhead.com, LLC, Bulbhead, or Polar Pooch, or any other information about their status, or
why those entities should be ignored for purposes of determining this Court’s subject matter
jurisdiction.

        The Court concludes that by failing to identify the citizenship of Bulbhead.com, LLC,
Bulbhead, and Polar Pooch, or otherwise explaining why those entities, who are named as
defendants in the caption of the operative First Amended Complaint, should be ignored for
purposes of assessing the Court’s diversity jurisdiction, Telebrands has failed to satisfy its
burden to establish the existence of this Court’s subject matter jurisdiction. See Parrino v. FHP,
Inc., 146 F.3d 699, 703 (9th Cir. 1998) (“[A]ll defendants must join a notice of removal.”)
(internal citation omitted); see also Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1266
(9th Cir. 1999) (“Where fewer than all the defendants have joined in a removal action, the
removing party has the burden under section 1446(a) to explain affirmatively the absence of any
co-defendants in the notice for removal.”). Specifically, the Court concludes that Telebrands has
not established that Plaintiff’s citizenship is diverse from each of the defendants named in her
First Amended Complaint.

     The Court therefore remands this action to Los Angeles Superior Court, Case No.
BC710680 for lack of federal subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                             Page 2 of 2
